Citation Nr: 0200574	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  99-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for internal 
hemorrhoids, status post hemorrhoidectomy, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran had active duty from March 1969 to January 1973, 
from July 1974 to July 1978, and from November 1982 to August 
1985.

This appeal arose from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which evaluated the veteran's internal 
hemorrhoids, status post hemorrhoidectomy, as 10 percent 
disabling.  During the course of the veteran's appeal, the 
Board remanded the case to the RO in June 2000 for further 
development.  That development has been completed and the 
case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected internal hemorrhoids, 
status post hemorrhoidectomy, are not productive of 
persistent bleeding with secondary anemia, or with fissures.


CONCLUSION OF LAW

The criteria for an evaluation for hemorrhoids in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.114, Diagnostic 
Code 7336 (2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances the VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  
38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, the VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective for all claims filed on or after August 29, 
2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the Board finds that the 
RO developed and adjudicated this claim in a manner that is 
consistent with the notification and assistance provisions of 
the VCAA.  Therefore, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a December 1998 statement 
of the case and a July 2001 supplemental statement of the 
case, the RO informed the veteran of the evidence needed to 
substantiate his claim and provided him an opportunity to 
submit additional evidence or argument related to his claim.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Moreover, 
these documents notified the veteran of regulations pertinent 
to his claim, and informed him of the reasons for which the 
RO had denied his claim.

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  For instance, after the veteran filed his claim, the 
RO secured all evidence identified by the veteran as being 
pertinent to his claim, including outpatient treatment 
records from the VA Medical Center in Madison and private 
records identified by the veteran as relevant.  The veteran 
was afforded a VA examination in November 2000.  The Board 
notes further, that in March 2001, the veteran submitted a 
statement in which he indicated that he had anemia that was 
causally related to his service-connected hemorrhoids.  
Although this statement was crossed through with a pen, the 
rest of the statement indicates that the veteran did not know 
that he had anemia at the time of the VA Compensation and 
Pension examination, but now he did know that he had anemia.  
In the July 2001 supplemental statement of the case, the RO 
requested that the veteran either submit recent private 
medical records of treatment of his hemorrhoids including 
evidence of a diagnosis of anemia or to authorize VA to 
request such records by completing and submitting an enclosed 
VA Form 21-4142.  He was also told to inform the RO of any VA 
treatment for hemorrhoids from September 1997 to September 
2000.  No further response was received from the veteran in 
this regard.  As such, the Board finds that VA has fulfilled 
its duty to assist the veteran in obtaining and fully 
developing available evidence that might substantiate his 
claim. 

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim, and has obtained and fully 
developed all relevant and available evidence to the extent 
possible, a Remand to comply with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to legal 
requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran).

In the appealed March 1998 rating decision, the RO increased 
the assigned rating from a zero percent (noncompensable) 
evaluation to 10 percent for internal hemorrhoids, status 
post hemorrhoidectomy, effective from May 29, 1997. This 
evaluation has since remained in effect and is at issue in 
this case.

The RO based the assigned 10 percent evaluation on treatment 
records including the report of a May 29, 1997 private 
anoscopy examination.  That report showed large internal 
hemorrhoids circumferentially with three main columns with an 
external component to one of the columns.  The report further 
noted that there was no active bleeding at the time of the 
examination, and that there were some areas of thrombosis.  
The impression was significant hemorrhoids.

Private treatment records show that in August 1997 the 
veteran underwent internal and external hemorrhoidectomy for 
extensive hemorrhoids.  At that time he complained of 
symptoms of increasing discomfort and intermittent bleeding.  
During a follow-up visit in October 1997, there was no 
significant swelling around the anal area and no significant 
external tags.  The impression then was satisfactory result 
status post hemorrhoidectomy.

During several follow-up visits in 1998, the veteran 
complained of developing some intermittent bleeding from the 
rectal area as well as burning and itching.  On examination 
in August 1998, he had some small recurrent hemorrhoids 
circumferentially, which were extremely injected and all 
looked somewhat friable.  The pertinent impression was small 
recurrent hemorrhoids; and that because of the veteran's 
colitis and recurrence of small veins in the anal area since 
the hemorrhoidectomy, his bleeding would probably be a 
chronic problem.

VA treatment records in November 2000 show that the veteran 
complained of increasing blood mainly in his stool with very 
little pain.  At that time he underwent perianal examination 
which revealed a large external hemorrhoid.  Flexible 
sigmoidoscopy revealed two internal hemorrhoids that were 
quite small with no evidence of recent or active bleeding.  
There was no evidence of fissures.  The assessment was 
hemorrhoids, both internal and external, which were likely 
the source of bleeding given the normal colonoscopy.

In November 2000, the veteran underwent a VA rectum and anus 
examination.  During that examination, he reported rectal 
bleeding about twice a week and pain if he had diarrhea or 
sat for too long.  The examination report noted that a 
flexible sigmoidoscopy and rectal examination was performed 
in the previous week.  It was noted that at that time the 
rectal examination was normal with the exception of one 
visible external hemorrhoid.  It was also reported that the 
prior flexible sigmoidoscopy revealed two small internal 
hemorrhoids without fissures or other abnormalities to 40 cm.  
The veteran reportedly used Witch Hazel topically with each 
bowel movement and said that it kept the rectal area clean.  
He reported that he did not develop much burning or itching.  
Physical examination at the time of the November 2000 VA 
examination was reportedly deferred as a flexible 
sigmoidoscopy had just been completed the previous week, as 
noted above, with a normal rectal examination except for the 
one external hemorrhoid and two very small internal 
hemorrhoids.  CBC laboratory findings were noted to be within 
normal limits and showed no evidence of anemia.  The 
impression was that the veteran was status post 
hemorrhoidectomy and had two small internal hemorrhoids with 
one external hemorrhoid.  The examiner noted that the veteran 
had intermittent rectal bleeding that was painless as a 
result.  Otherwise the veteran had no significant symptoms as 
long as he continued with his daily medications.  There was 
no evidence of persistent bleeding, fissures or secondary 
anemia.

The veteran was seen as an outpatient by VA in May 2001 at 
which time he indicated that he was being followed for his 
hemorrhoids by a private health care provider; he requested 
blood work to check his red blood cells and iron.  The 
results of this laboratory testing are of record and 
indicate, in pertinent part, that serum iron was 60 ug/dL 
with a reference range of 35-150; RBC of 5.41 M/ul with a 
reference range of 4.07-5.61; and WBC of 7.1 K/ul with a 
reference range of 3.5-10.3. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases as here in which entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).

The RO has evaluated the veteran's hemorrhoids at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2001).  Under this code section, a 10 percent evaluation is 
in order in cases of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences.  A 20 percent evaluation is assigned in 
cases of persistent bleeding with secondary anemia, or with 
fissures.

In this case, the Board acknowledges that the veteran has 
complained of rectal bleeding, and has recently asserted that 
he had anemia.  However, no evidence of persistent bleeding 
with fissures or with secondary anemia has been objectively 
shown on examination or by the competent evidence of record.  
Moreover, the veteran's hemorrhoids have been described as 
two small internal hemorrhoids with one external hemorrhoid.  
The impression at the November 2000 VA examination was that 
the veteran had intermittent rectal bleeding, and no 
significant symptoms as long as he continued with his daily 
medications.  There is no medical evidence of fissures or 
secondary anemia.  In view of this evidence, the Board finds 
that the veteran's hemorrhoid disability does not satisfy the 
requirements for an increased evaluation under the criteria 
of Diagnostic Code 7336.  Essentially, the medical evidence 
of record does not show persistent bleeding with secondary 
anemia, or with fissures.  Therefore, there is no basis for 
an evaluation in excess of 10 percent under Diagnostic Code 
7336, and the preponderance of the evidence is against the 
veteran's claim for that benefit.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (2001).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his hemorrhoid condition.  Based on 
this information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to evaluation in excess of 10 percent for 
internal hemorrhoids, status post hemorrhoidectomy, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

